Noah Axler (PA85324)                         J. Gordon Cooney, Jr. (PA42636)
AXLER GOLDICH LLC                            MORGAN, LEWIS & BOCKIUS
1520 Locust Street, Suite 301                LLP
Philadelphia, PA 19102                       1701 Market Street
Tel: (267) 534-7400                          Philadelphia, PA 19103-2921
Fax: (267) 534-7407                          Tel: (215) 963-4806
Email: naxler@axgolaw.com                    Fax: (215) 963-5001
                                             Email:
Attorney for Plaintiff and the Proposed      gordon.cooney@morganlewis.com
Class
                                             Attorney for Defendant Toyota Motor
                                             North America, Inc.

                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


LENARD SHOEMAKER, on behalf of
himself and all others similarly situated,   3:20-cv-00869-RDM
      Plaintiff,                             The Honorable Robert D. Mariani
v.                                           JOINT MOTION TO LIFT THE
                                             STAY AND TRANSFER CASE TO
                                             THE UNITED STATES DISTRICT
TOYOTA MOTOR NORTH                           COURT FOR THE EASTERN
AMERICA, INC., and TOYOTA                    DISTRICT OF NEW YORK
MOTOR CORPORATION,
                                             Electronically Filed
      Defendants.




       Plaintiff Lenard Shoemaker, as represented by counsel, and Defendant

Toyota Motor North America, Inc. (“Toyota”) (together with Plaintiff,

“Parties”), as represented by counsel, respectfully jointly move the Court to




                                       1
lift the stay in this case and transfer this case to the United States District

Court for the Eastern District of New York pursuant to the first to file rule

and/or 28 U.S.C. § 1404(a).

      The grounds for the motion are as follows:

      1.     On May 28, 2020, Plaintiff filed a class action Complaint [ECF

No. 1] against Toyota and Toyota Motor Corporation, which was served on

Toyota on June 11, 2020.

      2.     On June 30, the parties filed a Joint Motion for an Extension of

Time for Defendant Toyota to Respond to Plaintiff’s Class Action

Complaint, which was ordered by the Court on July 1, 2020.

      3.     On June 16, 2020, Plaintiff filed a Motion for Transfer of

Actions to the Eastern District of Michigan Pursuant to 28 U.S.C. § 1407

(“Motion for MDL Transfer”) with the Judicial Panel on Multidistrict

Litigation (“JPML”). If granted by the JPML, this Motion for Transfer

would result in the transfer of this case and other affected cases.

      4.     Toyota and other interested parties filed oppositions to the

Motion for Transfer on July 8, 2020.

      5.     Plaintiff filed a reply on July 15, 2020.

      6.     On July 17, 2020, the Parties filed a Joint Motion for Stay

Pending JPML Ruling (“Motion for Stay”).



                                       2
         7.       This Court granted the Motion for Stay on July 21, 2020.

         8.       Prior to the filing of the instant lawsuit, Sharon Cheng filed her

complaint in Cheng v. Toyota Motor Corp. et al., No. 20-cv-00629-WFK-

CLP (E.D.N.Y.), on February 4, 2020, in the Eastern District of New York.

Cheng is the first-filed case alleging claims arising from Defendants’ unfair,

deceptive, and fraudulent marketing and selling of the Class Vehicles

equipped with inherently defective fuel pumps. (Cheng, ECF No. 1).

         9.       After the filing of the Cheng action, three other cases raising

essentially identical allegations against Toyota were filed: Jennifer Chalal.

v. Toyota Motor Corporation, et al., No. 2:20-cv-01867-CDJ (E.D. Pa.);

Tina Feng v. Toyota Motor Corporation et al., No. 3:20-cv-0534-CAB-

BLM (S.D. Cal.); and Elizabeth Gendron, et al. v. Toyota Motor

Corporation et al., No. 8:20-cv-00775-DOC-KES (E.D.N.Y.).

         10.      Each of these cases sought and were granted transfer to the

United States District Court for the Eastern District of New York, pursuant
                                  1
to 28 U.S.C. § 1404(a).               Chalal, Feng, and Gendron have since all been

consolidated with Cheng.

         11.      Plaintiff in the instant case has decided to withdraw his Motion

1 The cases obtained the following civil action numbers after the transfer: Jennifer Chalal. v. Toyota Motor
Corporation, et al., No. 1:20-cv-02450-WFK-CLP (E.D.N.Y.); Tina Feng v. Toyota Motor Corporation et
al., No. 1:20-cv-02493-WFK-CLP (E.D.N.Y.); and Elizabeth Gendron, et al. v. Toyota Motor Corporation
et al., No. 1:20-cv-02947-WFK-CLP (E.D.N.Y).




                                                     3
for MDL Transfer, and instead, seek to transfer this case to the United States

District Court for the Eastern District of New York under the first to file rule

and/or pursuant to 28 U.S.C. § 1404(a) as the subject matter of this action is

the same as the first-filed Cheng action and all parties have consented to the

transfer.

      12.    Here, both Shoemaker and the first-filed Cheng class actions

have identical subject matter, as both arise from Toyota’s Recall of vehicles

equipped with Denso fuel pumps, which plaintiffs in both cases allege are

defective and render the affected vehicles inherently dangerous. (Compare

Shoemaker ECF No. 1 ¶¶ 1-11, with Cheng ECF No. 59, ¶¶ 1-17.) Both

cases allege Toyota’s marketing of the affected vehicles as safe, durable and

reliable was materially misleading. (Id.)        Both cases assert statutory

consumer protection, breach of warranty, and unjust enrichment claims, and,

in addition, assert a federal claim under the Magnuson-Moss Warranty Act

(“MMWA”). (Compare Shoemaker ECF No. 1 ¶¶ 99-173, with Cheng ECF

No. 59, ¶¶ 502-1440) Indeed, with respect to the MMWA claim, both

plaintiffs seek to represent the same nationwide class. (Compare Shoemaker

ECF No. 1 ¶¶ 89, 100, with Cheng ECF No. 59, ¶¶ 476, 1425). Moreover,

both cases seek nearly identical relief. (Compare Shoemaker ECF No. 1,

Request for Relief, with Cheng ECF No. 59, Request for Relief). Under



                                       4
these circumstances, if this case is not transferred to the Eastern District of

New York, there are sure to be inconsistent rulings and wasted resources –

the very situations the first to file rule is designed to prevent. EEOC v. Univ.

of Pa., 850 F.2d 969, 974 (3d Cir. 1988); see Grider v. Keystone Health

Plan Central, Inc., 500 F.3d 322, 333 n.6 (3d Cir. 2007) (where “a

determination in one action leaves little or nothing to be determined in the

other,” transfer under the first to file rule is appropriate) (internal quotation

marks omitted).

      13.    Additionally, transfer of this action to the Eastern District of

New York is also appropriate under 28 U.S.C. 1404(a), which provides: “For

the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties

have consented.” (emphasis added). Here, the parties have all consented to

transfer to the Eastern District of New York. Transfer under Section 1404(a)

is also appropriate because it serve the convenience of the parties and

witnesses and promote the interests of justice.

      14.    The purpose of Section 1404(a) is to encourage judicial

economy and efficiency by “prevent[ing] the waste of time, energy and

money and . . . protect[ing] litigants, witnesses and the public against



                                       5
unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S.

612, 616 (1964) (quotations omitted). Permitting “a situation in which two

cases involving precisely the same issues are simultaneously pending in

different District Courts leads to the wastefulness of time, energy, and

money that § 1404(a) was designed to prevent.” Ferens v. John Deere Co.,

494 U.S. 516, 531 (1990) (internal quotation marks omitted). Here, the only

way to avoid waste of judicial and party resources and to promote the public

interest is to transfer this case to the Eastern District of New York where

Cheng is pending.

      WHEREFORE, Plaintiff and Toyota, respectfully requests the entry of

an unopposed order lifting the stay of this action and transferring this case to

the United States District Court for the Eastern District of New York.




Dated: September 14, 2020         Respectfully submitted,

                                  /s/ Noah Axler
                                  Noah Axler (PA85324) (ECF User)
                                  AXLER GOLDICH LLC
                                  1520 Locust Street, Suite 301
                                  Philadelphia, PA 19102
                                  Telephone: (267) 534-7400
                                  Facsimile: (267) 534-7407
                                  Email: naxler@axgolaw.com

                                  Attorney for Plaintiff and the Proposed
                                  Class


                                       6
/s/ J. Gordon Cooney, Jr.
J. Gordon Cooney, Jr. (PA42636)
(ECF User)
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103-2921
Tel: (215) 963-4806
Fax: (215) 963-5001
Email: gordon.cooney@morganlewis.com

Attorney for Defendant Toyota Motor
North America, Inc.




   7
                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LENARD SHOEMAKER on behalf of
himself and all others similarly situated,
                        Plaintiff,
                                                       CIVIL NO. 3:20-cv-00869-RDM
       vs
                                                       [PROPOSED] JOINT ORDER
TOYOTA MOTOR NORTH AMERICA,
                                                       LIFTING STAY AND TRANSFER
INC., and TOYOTA MOTOR
                                                       CASE TO THE EASTERN
CORPORATION,
                                                       DISTRICT OF NEW YORK
                        Defendants.




          THIS MATTER having been brought before the Court by Morgan, Lewis &

  Bockius LLP, attorneys for Defendant Toyota Motor North America, Inc., and the

  attorneys for Plaintiff, for an Order lifting the stay in this Action and granting transfer of

  this case to the United States District Court for the Eastern District of New York;

           IT IS on this ____ day of _________________, 2020


          ORDERED that the Joint Motion to Lift the Stay and Transfer to the Eastern

  District of New York is hereby GRANTED, the Clerk is hereby directed to transfer this

  case to that district, and it is

           FURTHER ORDERED that a copy of this Order be served upon all counsel of

   record within ____ days of the date hereof.


                                                 __________________________________
                                                 ROBERT D. MARIANI, U.S.D.J.




                                                 8
